  Case 2:18-cr-00703-JMV Document 132 Filed 07/07/21 Page 1 of 2 PageID: 850




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 UNITED STATES,

               Plaintiff,                                         Crim. No. 18-703

        v.
                                                                      ORDER
 LEEVANDER WADE, et al.
               Defendant.


John Michael Vazquez, U.S.D.J.

       This matter was opened to the Court on the motion of Defendant Leevander Wade for

access to a dedicated laptop in the Monmouth County Jail, where Wade is currently incarcerated.

D.E. 129. And it appearing as follows:

       1. Wade indicates that there is voluminous discovery in this matter and that “he has had
          tremendous difficulty in trying to review digital discovery because of the limited time
          he gets per session,” D.E. 129;

       2. Wade is currently scheduled to visit the law library twice per week for approximately
          one hour each time. However, because he had electronic discovery, Wade is permitted
          to request additional law library visits. To date, the Monmouth County Jail has not
          denied any requests for additional time; and

       3. Not only has Wade never been denied additional time, he has refused to visit the law
          library on six different occasions for which he had been approved.

For the foregoing reason, and for good cause shown,

       IT IS on this 7th day of July 2021, hereby

       ORDERED that Defendant’s motion, D.E. 129, is DENIED without prejudice. Wade

must first avail himself of the additional time provided by the Monmouth County Jail (including
  Case 2:18-cr-00703-JMV Document 132 Filed 07/07/21 Page 2 of 2 PageID: 851




attending his schedule visits). If after doing so, Wade still believes that he has insufficient time to

review the discovery in this matter, he can renew his motion.



                                                       s/ John Michael Vazquez
                                                       John Michael Vazquez, U.S.D.J.




                                                  2
